Citation Nr: 1443350	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-05 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for chronic adjustment disorder.  

2.  Entitlement to a disability rating in excess of 20 percent prior to June 19, 2012, and in excess of 60 percent thereafter for thoracolumbar strain with degenerative disc disease. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from January 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified at a Travel Board hearing in June 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

During the Hearing before the Board in June 2014, the Veteran expressed disagreement with the 10 percent disability rating for his cervical spine disability.  He also asserted that he has a hip disability that is related to his back disability.  Therefore, the issues of entitlement to service connection for a hip disability and entitlement to a disability rating in excess of 10 percent for cervicalgia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a disability rating in excess of 50 percent for adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 19, 2012, the Veteran's thoracolumbar strain and degenerative disc disease manifested with forward flexion of the thoracolumbar spine greater than 30 degrees, incapacitating episodes lasting less than four weeks, and no ankylosis.  

2.  From June 19, 2012, the Veteran's thoracolumbar strain and degenerative disc disease manifested with incapacitating episodes greater than six weeks in the prior twelve months, but without unfavorable ankylosis of the spine.  
CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent prior to June 19, 2012, and in excess of 60 percent thereafter for thoracolumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).
The record shows that through VCAA letters dated May 2007, September 2008, April 2010, and March 2011, the Veteran was informed of the information and evidence necessary to substantiate the claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining evidence as well as his own responsibilities with regard to identifying relevant evidence.  The case was readjudicated in March 2013.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, Social Security records, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating - Spine 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The rating in this instance is already divided into two rating periods, known as stages.  The analysis in the following decision is therefore undertaken with consideration of that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In this case, the service-connected thoracolumbar strain with degenerative disc disease is evaluated under Diagnostic Code 5237, for lumbosacral strain and under Diagnostic Code 5243 for intervertebral disc syndrome.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned, in part, as follows:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Prior to June 19, 2012

The Veteran's private treatment records and VA treatment records both show significant complaints of back pain during this period.  The Veteran underwent injections, radiofrequency ablation, numerous prescription drugs, to include narcotics, and use of a TENS unit.  The Veteran also went to the emergency department with complaints of back pain at least three times during this period.  

The Veteran was afforded a VA examination in May 2007.  The examiner noted pain with motion, as well as tenderness, guarding, and spasm.  The Veteran's spasm resulted in an abnormal gait or spinal contour.  The examiner also noted lumbar lordosis.  Range of motion findings showed flexion to 80 degrees with pain at 0 degrees, extension to 0 degrees, right lateral flexion to 14 degrees with pain at 0 degrees, left lateral flexion to 30 degrees with pain at 0 degrees, right lateral rotation to 18 degrees with pain at 0 degrees, and left lateral rotation to 25 degrees (20 on repetition) with pain at 0 degrees.  The Veteran declined repetitive testing due to subjective pain for all but the left lateral rotation.  The examiner specifically noted no ankylosis.

A June 2010 VA examination showed excruciating pain in entire back. The examiner noted incapacitating episodes of spine disease lasting twenty-five days in past 12 months.  He noted a normal spinal curvature, but did find an antalgic gait and pain and tenderness upon palpation.  The examiner specifically found no ankylosis.  Range of motion findings were 0 to 90 degrees of flexion and extension, bilateral lateral rotation to 30 degrees, and bilateral lateral flexion to 30 degrees.  The examiner noted that the Veteran's symptoms were out of proportion with the physical findings.

In April 2011, the Veteran underwent a general medical VA examination and a spine VA examination.  The examiner determined that the Veteran had tenderness in the lumbar region without ankylosis.  Range of motion findings showed flexion to 45 degrees, extension to 0 degrees, bilateral rotation to 20 degrees, and bilateral lateral flexion to 10 degrees.  The Veteran exhibited objective evidence of pain following repetition, but no additional limitation of motion resulted due to that pain upon repetition.  The examiner noted pain throughout range of motion testing, preventing extension.  The examiner also noted daily pain, spasms, decreased motion, fatigue, weakness, and stiffness.

In this case, the most probative evidence indicates that the Veteran's low back disability manifests with painful motion that does not result in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The evidence does show limitation of motion with pain, but the pain is not severe enough to result in limitation of forward flexion to 30 degrees or less.  Additionally, although the Veteran has experienced incapacitating episodes, they did not manifest to the degree of severity requiring 4 weeks or more in a 12 month period.

The Board concludes that the medical findings on examination and in treatment records are of greater probative value than the Veteran's allegations regarding the manifestations and severity of his back disability.  The Veteran has testified as to painful motion and muscle spasms, which have been considered in the application of the rating criteria.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for thoracolumbar strain and degenerative disc disease prior to June 19, 2012.

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused limitation of flexion less than 30 degrees, favorable ankylosis, or incapacitating episodes lasting greater than 4 weeks.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted no change in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  


From June 19, 2012 

The Veteran was afforded a VA examination of the spine in June 2012.  The examiner diagnosed thoracolumbar strain and degenerative disc disease.  The Veteran uses crutches and can only complete sedentary tasks, such as watching TV. He complained of back spasms and remained in bed for over ninety days in the prior six months.  Range of motion testing revealed flexion to 85 degrees with pain at 75 degrees, extension to 15 degrees with pain at 0 degrees, bilateral lateral flexion to 30 degrees with pain at 0 degrees, and bilateral lateral rotation to 30 degrees with pain at 30 degrees.  The range of motion findings do not change upon repetition, with the exception of flexion to 75 degrees and extension to 10 degrees.  The examiner noted functional loss due to weakened movement, fatigability, incoordination, and pain.  He noted no abnormal gait.  The examiner noted at least six weeks of incapacitating episodes for intervertebral disc syndrome.

At the February 2013 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  Range of motion findings were flexion to 80 degrees, extension to 5 degrees (with pain at 0 degrees), bilateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  The examiner found no additional limitation due to repetitive testing.  The Veteran exhibited an abnormal gait with muscle spasms.  The examiner again noted at least six weeks of incapacitating episodes within the prior twelve months.  

In this case, the most probative evidence indicates that the Veteran's low back disability manifests with incapacitating episodes greater than six weeks in the prior twelve month period.  The Board notes that this is the highest schedular rating for incapacitating episodes.  To receive a higher disability rating, the evidence must show unfavorable ankylosis of the entire spine.  The evidence does show ankylosis of the spine.  The Veteran does experience severe limitation of motion with pain, but the pain is not severe enough to result in or more closely approximate ankylosis of the entire spine.  
The Board again concludes that the medical findings on examination and in treatment records are of greater probative value than the Veteran's allegations regarding the manifestations and severity of his back disability.  The Veteran has testified as to significant incapacitating episodes, painful motion, and muscle spasms, which have been considered in the application of the rating criteria.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 60 percent for thoracolumbar strain and degenerative disc disease from June 19, 2012.

The Board also again notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused limitation of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted only minor changes in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  

Extraschedular Consideration

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture for his service-connected thoracolumbar strain and degenerative disc disease is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, supra; Gilbert, supra.


ORDER

Entitlement to a disability rating in excess of 20 percent prior to June 19, 2012 and in excess of 60 percent thereafter for thoracolumbar strain with degenerative disc disease is denied.


REMAND

During the June 2014 hearing before the Board, the Veteran reported that he has been diagnosed with posttraumatic stress disorder (PTSD) and wanted that included when considering the severity of his psychiatric disability.  The Board therefore finds that a new VA examination is necessary to determine whether the Veteran has any additional psychiatric disabilities beyond chronic adjustment disorder, specifically PTSD.  The examiner should then note all current symptoms and level of severity regarding any service-connected psychiatric disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain and associate with the file any outstanding VA treatment records related to his claimed disabilities.  The RO should document any attempts to obtain these records, to include any negative responses.

2.  The Veteran must be afforded the appropriate VA examinations to ascertain and evaluate the current level of severity of any currently or previously diagnosed psychiatric disorder that is related to his military service.  The claims file and all electronic records must be made available to the examiner.  

The examiner should clearly report the extent of the Veteran's psychiatric disability in accordance with VA rating criteria, to include noting any occupational and social impairment.  

The examiner should also determine if the Veteran has any additional psychiatric disability that is causally related to service.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether any alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more inservice stressor found to be established by the record and found sufficient to produce PTSD by the examiner.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if the claims on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


